DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2-17 and 19-23 are pending in the application with claims 10 and 19-23 withdrawn. Claims 2-9 and 11-17 are examined herein.

Response to Arguments
Applicant’s arguments and amendments filed 11/18/2021 and 01/03/2022 have been fully considered and are partially persuasive. 

Applicant’s amendments to the drawings filed 01/03/2022 and amendments to the specification filed 02/08/2021 overcome the drawing objection of record.

Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of record. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but are not persuasive. Applicant argues “Kataoka’s system only functions when the containment vessel 7 is wet…. Thus, one of ordinary skill in the art would understand that any modification of the Background Section to include the one-way an emergency operation of the power module assembly” and the one-way flow valve “permit[s] at least some of the portion of the coolant received from the reactor vessel to return therethrough” (emphasis added). In other words, the claimed one-way flow valve functions when the containment vessel is wet. Kataoka teaches during an emergency event, such as a loss of coolant accident, high temperature steam from the reactor vessel 2 is accumulated and discharged into the containment 7, and more specifically into the suppression pool 6 of the containment vessel 7 (6:33-43, 7:38-44). Kataoka further teaches that in such an emergency event, at least a portion of the coolant in the containment 7 is returned back into the reactor vessel 2 (7:38-44). Therefore, Kataoka, in combination with AAPA and Kleimola as discussed further below, teaches the claimed one-way valve. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 2, 6-9, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 6,795,518 (“Conway”) in view of US Patent No. 5,021,212 (“Kataoka”).
Regarding claim 2, Conway discloses (see Fig. 1) a power module assembly (1) comprising:
a reactor vessel (3) containing a reactor core (5) submerged in coolant (3:66-4:9);
a containment vessel (17) encapsulating the reactor core and forming a containment region outside of the reactor vessel, wherein the containment region is completely dry during a normal operation of the power module assembly (see Fig. 1; the inner surface of the containment wall is dry during normal operation), wherein the containment vessel is configured to receive at least a portion of the coolant from the reactor vessel during an emergency operation of the power module assembly (5:49-52, 5:61-6:13), and wherein the containment vessel is configured to prohibit the portion of the coolant received from the reactor vessel from escaping out of the containment vessel (1:28-30; see Fig. 1; the containment vessel is shown as a closed vessel).

Although Conway shows valves on flow-paths (59, 60) through which water from the containment vessel can be fed into the reactor vessel (Fig. 1, 6:24-29), Conway does not disclose these valves are one-way valves. 

	Kataoka teaches (see Figs. 1-2) a power module assembly comprising a reactor vessel (2), a containment vessel (7), and a one-way flow valve (21) positioned between the reactor vessel and the containment vessel to (a) permit at least some of a portion of a coolant received from the reactor vessel to return therethrough from the containment 

It would have been obvious to a person having ordinary skill in the art (“POSA”) to combine the one-way flow valve teaching of Kataoka with the assembly of Conway because Kataoka teaches this prevents high pressure cooling water from flowing into the containment during normal operation and secures the safety of the core (6:20-23, 7:45-47).

Regarding claim 6, Conway in view of Kataoka teaches the power module assembly of claim 2. Conway further discloses the assembly further comprising a vapor vent (63) configured to vent the portion of the coolant in vapor form from the reactor vessel and into the containment vessel during the emergency operation, wherein the emergency operation includes overheating of the reactor core (Fig. 1, 1:30-34, 5:51-6:16, 7:27-33).

Regarding claim 7
Regarding claim 8, Conway in view of Kataoka teaches the power module assembly of claim 2. Conway further discloses wherein the emergency operation is a pressure event, wherein the reactor vessel is configured to release the portion of the coolant into the containment region in response to the pressure event, and wherein the containment region remains substantially dry during normal operation of the power module assembly prior to the pressure event (2:65-3:2; see Fig. 1; the inner surface of the containment wall is dry during normal operation). 

Regarding claim 9, Conway in view of Kleimola teaches the power module assembly of claim 8. Conway further discloses wherein the portion of the coolant fills the containment region after the emergency operation (5:49-52, 5:61-6:13).

Regarding claim 13, Conway discloses (see Fig. 1) a power module assembly (1) comprising:
a reactor vessel (3) housing a reactor core (5), wherein the reactor vessel further houses a coolant during a normal mode of operation (3:66-4:9);
a containment vessel (17) encapsulating the reactor vessel and defining a containment region outside of the reactor vessel, wherein the containment region is completely dry during the normal mode of operation (see Fig. 1; the inner surface of the containment wall is dry during normal operation);
a first valve (63) positioned to permit the release of at least a portion of the coolant, in a vapor form, from the reactor vessel and into the containment region during an emergency mode of operation (Fig. 1, 5:51-6:16, 7:27-33).


	Kataoka teaches (see Figs. 1-2) a power module assembly comprising a reactor vessel (2), a containment vessel (7), and a one-way valve (21) positioned to (a) permit at least some of a portion of a coolant received in the containment region to return therethrough back into the reactor vessel after an emergency mode of operation (6:15-20, 7:38-44) and (b) inhibit the coolant from flowing therethrough from the reactor vessel to the containment vessel during the emergency mode of operation (6:15-23).

	It would have been obvious to a POSA to combine the one-way valve of Kataoka with the assembly of Conway because Kataoka teaches this prevents high pressure cooling water from flowing into the containment during normal operation and secures safety of the core (6:20-23, 7:45-47).

Claims 3-5 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway in view of Kataoka further in view of US Patent No. 4,473,528 (“Kleimola”).

Regarding claims 3 and 4, Conway in view of Kataoka teaches the power module assembly of claim 2, but does not teach the assembly further comprising a 

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, the assembly further comprising a pump to maintain the containment region in at least a partial vacuum or below atmospheric pressure (10:42-47, 13:1-2; see 7:19-22). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 5, Conway in view of Kataoka teaches the power module assembly of claim 2, but does not teach wherein the containment is evacuated of gases during normal operation of the power module. 

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is evacuated of gases during normal operation of the power module assembly to reduce convective heat transfer between the reactor core and the reactor vessel (7:19-22, 10:42-47; additionally, [0037] of the instant application’s PGPub states that a reduction in convective heat transfer may be observed at approximately 300 torr, 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 14, Conway in view of Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation.

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation (7:19-22, 10:42-47; see [0038] of the instant application’s PGPub). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 15, Conway in view of Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured 

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the containment region is maintained at at least a partial vacuum during a normal mode of operation (7:19-22, 10:42-47; additionally, [0037] of the instant application’s PGPub states that a reduction in convective heat transfer may be observed at approximately 300 torr, which examiner notes is about 5.8 psia; Kleimola teaches maintaining the containment region at less than 2 psia and therefore teaches the claimed limitation; see [0038] of the instant application’s PGPub). 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

Regarding claim 16, AAPA in view of Kleimola further in view of Kataoka teaches the power module assembly of claim 13, but does not teach wherein the containment vessel is configured to maintain the containment region at at least a partial vacuum during the normal mode of operation.

Kleimola teaches (see Fig. 1) a power module assembly comprising a reactor vessel (102) and a reactor containment (119) forming a containment region, wherein the 

	A POSA would have been motivated to combine the teachings of Kleimola with the assembly of Conway-Kataoka for the predictable purpose of eliminating the need for thermal insulation (Kleimola, 7:19-22).

	The combination of Conway-Kataoka-Kleimola teaches wherein the vacuum is configured to draw the coolant through the first valve from the reactor vessel into the containment region during the emergency mode of operation (Conway, Fig. 1, 5:51-6:16, 7:27-33; Kleimola, 7:19-22, 10:42-47; Conway discloses coolant in the form of steam flows from the reactor vessel into the containment region via the first valve during the emergency mode of operation; Kleimola teaches maintaining the containment region at a high vacuum; therefore, due to the pressure differential between the pressurized reactor vessel and the containment region at a high vacuum during the emergency mode of operation, coolant would be drawn from the reactor vessel into the containment region; see Kleimola, 11:41-47; see also [0038] of the instant application’s PGPub).

Regarding claim 17, Conway in view of Kataoka further in view of Kleimola teaches the power module assembly of claim 16 and further teaches wherein, during the emergency mode of operation, the vacuum is configured to draw the coolant through the first valve from the reactor vessel into the containment vessel without using a separate pump or elevated holding tank (Conway, Fig. 1, 5:51-6:16, 7:27-33; .

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway in view of Kataoka further in view of Applicant Admitted Prior Art (“AAPA”) (citations refer to PGPub 2018/0151262).

Regarding claim 11, Conway in view of Kataoka teaches the power module assembly of claim 2. Conway further discloses the assembly further comprising a vapor vent (63) configured to vent the portion of the coolant in vapor form from the reactor vessel and into the containment vessel during the emergency operation, wherein the containment vessel includes an inner surface facing the reactor vessel (Fig. 1, 5:51-6:16, 7:27-33).

Conway discloses the inner surface has a spherical upper end (19) (Fig. 1), but does not disclose wherein the inner surface is shaped as recited in claim 11.


	It would have been obvious to a POSA to modify the shape of the containment vessel of Conway-Kataoka in view of the teachings of AAPA. The skilled artisan would recognize the elongated cylindrical containment as taught by AAPA as a space-efficient shape, and would have therefore been motivated to utilize this shape in order to save space. 

Regarding claim 12, Conway in view of Kataoka further in view of AAPA teaches the power module assembly of claim 11 and further teaches wherein the coolant in vapor form is released into the containment vessel to remove a decay heat of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646